Opinion filed September 12, 2019




                                      In The

        Eleventh Court of Appeals
                                   __________

                              No. 11-19-00229-CV
                                  __________

     ERMALINDA LICON ORNELAS AND LEE ROY LICON,
                      Appellants
                                         V.
    STANTON NURSING & REHABILITATION, LP, Appellee


                    On Appeal from the 358th District Court
                             Ector County, Texas
                    Trial Court Cause No. D-16-12-1200-CV


                     MEMORANDUM OPINION
      Ermalinda Licon Ornelas and Lee Roy Licon filed a notice of appeal on
July 15, 2019.    According to the district clerk, Appellants have not filed a
designation of record, paid for the clerk’s record, or made arrangements to pay for
it. See TEX. R. APP. P. 35.3(a)(2). We notified Appellants by letter that the clerk’s
record was past due, that Appellants must resolve this matter by August 20, 2019,
and that this appeal would be subject to dismissal if Appellants failed to timely
resolve this matter. See TEX. R. APP. P. 37.3(b). Appellants have not done so.
        Accordingly, we dismiss this appeal for want of prosecution.                               TEX. R.
APP. P. 37.3(b), 42.3(b).


                                                                   PER CURIAM


September 12, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2